UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4276


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIRE DONYE WHITE, a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:11-cr-00375-FDW-3)


Submitted:   October 25, 2013             Decided:   November 1, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamire Donye White pled guilty to taking by force,

violence,       and    intimidation,     a       bank    card,   from    a   person    and

presence of another, who was assaulted during commission of the

offense and using same card to withdraw currency and aiding and

abetting the same, in violation of 18 U.S.C. § 2113(a) & (d)

(2006) and 18 U.S.C. § 2 (2006).                  He was sentenced to 151 months

of imprisonment.           On appeal, he raises two sentencing issues,

whether: (1) the district court properly imposed enhancements

under the Sentencing Guidelines and (2) his criminal history

points were properly calculated.                     For the reasons that follow,

we affirm.

              We      review    sentences      for      procedural     and   substantive

reasonableness under an abuse of discretion standard.                              Gall v.

United States, 552 U.S. 38, 51 (2007).                       Miscalculation of the

Guidelines range is a significant procedural error.                          Id.     White

alleges that the district court erred by enhancing his sentence

in    various      ways   under    the   U.S.      Sentencing     Guidelines        Manual

(“USSG”) (2012).          We review a district court’s factual findings

for   clear     error     and    its   legal      conclusions     de    novo.       United

States v. Mehta, 594 F.3d 277, 281 (4th Cir. 2010).

              White disputes the district court’s application of the

Sentencing Guidelines enhancements finding that the property of

a financial institution was taken, that a dangerous weapon was

                                             2
used    to   assault      the   victim,      that    the       victim    was    physically

restrained, and that White was an organizer, leader, manager, or

supervisor     of    the    offense.       We      find    no    clear    error      in   the

district court’s application of these Guidelines enhancements.

             In     his    second    issue,       White     disputes       some     of    his

nineteen     criminal       history    points.            He    concedes       on   appeal,

however, that even if this court granted him relief regarding

the    disputed     points,     he   would       still    have    a   criminal      history

category of VI, the highest category.                      Thus, any error by the

district court was harmless and this claim also fails.

             Accordingly, we affirm White’s sentence.                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented        in   the   materials       before       this    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                             3